Name: Commission Regulation (EEC) No 312/87 of 30 January 1987 on the quantities of maize and grain sorghum from third countries the import levy on which is to be determined by means of an invitation to tender
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 1 . 87 Official Journal of the European Communities No L 30/61 COMMISSION REGULATION (EEC) No 312/87 of 30 January 1987 on the quantities of maize and grain sorghum from third countries the import levy on which is to be determined by means of an invitation to tender HAS ADOPTED THIS REGULATION : Article 1 The quantity of maize and grain sorghum to be put up for sale by tender for the month of February 1987 shall be 197 673 tonnes . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2913/86 of 23 September 1986 introducing a derogation to Regu ­ lation (EEC) No 2727/75 as regards the import levy appli ­ cable to certain quantities of maize and grain sorghum ('), and in particular Article 5 thereof, Whereas Regulation (EEC) No 2913/86 provides for the fixing of the quantities of maize and grain sorghum which are put up for tender each month ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 272, 24 . 9 . 1986, p. 1 .